Exhibit 10.6

 

EXECUTION VERSION

 

FORM OF AMENDED AND RESTATED REALLOCATION AGREEMENT

 

This Amended and Restated Reallocation Agreement (this “Agreement”) is entered
into as of December 12, 2018, between One Madison Corporation, a Cayman Islands
exempted company (the “Company”), and the parties set forth on the signature
pages hereto (the “Investors”).

 

Recitals

 

WHEREAS, the Company and the Investors are party to that certain Reallocation
Agreement dated as of November 12, 2018 (the “Original Reallocation Agreement”);

 

WHEREAS, the parties wish to amend and restate the Original Reallocation
Agreement as set forth herein;

 

WHEREAS, certain of the Investors (the “Initial Investors”) previously entered
into Forward Purchase Agreements (the “Forward Purchase Agreements”) with the
Company, pursuant to which, among other things, such Investors (i) committed to
purchase Class A ordinary shares, par value $0.0001 per share (“Class A
Shares”), and/or Class C ordinary shares, par value $0.0001 per share (“Class C
Shares”) (collectively, the “Total Forward Purchase Shares”) and (ii) committed
to purchase warrants exercisable to purchase one Class A Share at an exercise
price of $11.50 per share (the “Warrants”), in each case on the terms and
conditions set forth therein;

 

WHEREAS, pursuant to the Forward Purchase Agreements, the Company (i) issued to
the Initial Investors a total of 3,750,000 Class B ordinary shares, par value
$0.0001 per share (“Class B Shares” and such pool of 3,750,000 Class B Shares,
the “Class B Pool”; the Class B Shares, together with the Warrants, the
“Securities”), with such Class B Pool allocated among the Initial Investors
based on the number of Total Forward Purchase Shares committed to be acquired by
the Initial Investors and (ii) committed to issue to the Initial Investors a
total of 5,000,000 Warrants (the “Warrant Pool”), with such Warrant Pool
allocated among the Initial Investors based on the number of Total Forward
Purchase Shares committed to be acquired by the Initial Investors such that one
Warrant is issuable to the Initial Investors for each three Total Forward
Purchase Shares issued to the Initial Investors;

 

WHEREAS, each of the Investors currently (i) owns the number of Class B Shares
set forth opposite such Investor’s name on Exhibit A hereto under the header
“Number of Current Promote Shares” and (ii) has the right to acquire the number
of Warrants set forth opposite such Investor’s name on Exhibit A hereto under
the header “Number of Current Warrants”;

 

WHEREAS, the Company intends to enter into a Stock Purchase Agreement pursuant
to which the Company will acquire from Rack Holdings L.P., a Delaware limited
partnership, all of the issued and outstanding shares of capital stock of Rack
Holdings Inc., a Delaware corporation, on the terms and subject to the
conditions set forth in a definitive agreement to be entered into with respect
thereto (the “Ranpak Business Combination”);

 

WHEREAS, in connection with the Ranpak Business Combination, certain of the
Investors are entering into Subscription Agreements with the Company (the
“Subscription Agreements”) pursuant to which, among other things, such Investors
are committing to purchase Class A Shares and/or Class C Shares (the
“Subscription Shares” and, together with the Total Forward Purchase Shares, the
“Investor Shares”) at the completion of the Ranpak Business Combination in order
to provide the Company with additional equity financing to consummate the Ranpak
Business Combination (such commitments, together with the Initial Commitments,
the “Total Commitments”);

 

WHEREAS, in connection with the entry into the Subscription Agreements, the
Investors desire to (i) reallocate the Class B Pool (the “Class B Reallocation”)
such that, immediately following the Class B Reallocation, the Class B Pool will
be allocated among the Investors based on the number of Investor Shares
committed to be acquired by the Investors and (ii) reallocate the Warrant Pool
(the “Warrant Reallocation” and, together with the Class B Reallocation, the
“Reallocation”) such that, immediately following the Warrant Reallocation, the
Warrant Pool will be allocated among the Investors based on the number of
Investor Shares committed to be acquired by the Investors such that one Warrant
is issuable to the Investors for each 5.64 Investor Shares issued to the
Investors; and

 



 

 



 

WHEREAS, upon consummation of the Reallocations, each of the Investors (i) will
own the number of Class B Shares set forth opposite such Investor’s name on
Exhibit A hereto under the header “Number of Final Promote Shares” and (ii) will
have the right to acquire the number of Warrants set forth opposite such
Investor’s name on Exhibit A hereto under the header “Number of Final Warrants”.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Reallocation.

 

(a) Class B Reallocation. Each Investor that has a negative number of Class B
Shares set forth opposite such Investor’s name on Exhibit A hereto under the
header “Reallocation of Promote Shares” (the “Transferor Investors”) shall sell
and transfer to each Investor that has a positive number of Class B Shares set
forth opposite such Investor’s name on Exhibit A hereto under the header
“Reallocation of Promote Shares” (the “Transferee Investors”) a number of Class
B Shares such that, immediately following the Class B Reallocation, each
Investor will own the number of Class B Shares set forth opposite such
Investor’s name on Exhibit A hereto under the header “Number of Final Promote
Shares”, for a purchase price of $0.01 per whole Class B Share. The closing of
the sale and transfer of the Class B Shares (the “Class B Closing”) shall take
place concurrently with the entry by the Company into the Stock Purchase
Agreement. At the Class B Closing, the Transferor Investors shall transfer to
the Transferee Investors the applicable number of Class B Shares against
delivery of the applicable purchase price in cash via wire transfer to an
account specified in writing by the Transferor Investors.

 

(b) Warrant Reallocation. Each Transferor Investor shall sell and transfer to
each Transferee Investor the right to acquire a number of Warrants immediately
prior to the completion of the Ranpak Business Combination upon the funding of
the Total Commitments of such Transferee Investor such that, immediately
following the Warrant Reallocation, each Investor will have the right to acquire
the number of Warrants set forth opposite such Investor’s name on Exhibit A
hereto under the header “Number of Final Warrants”. The closing of the sale and
transfer of the rights to acquire the Warrant (the “Warrant Closing” and,
together with the Class B Closing, the “Closings”) shall take place concurrently
with the Class B Closing. At the Warrant Closing, the Transferor Investors shall
transfer to the Transferee Investors the right to acquire the applicable number
of Warrants for no additional consideration

 

(c) Delivery of Securities.

 

(i) The Company shall update the register of members of the Company and with the
Company’s transfer agent by book entry to reflect the Reallocations on or
promptly after (but in no event more than two (2) Business Days after) the date
of the Closing.

 

(ii) Each register and book entry for the applicable Securities shall contain a
notation, and each certificate (if any) evidencing the applicable Securities
shall be stamped or otherwise imprinted with a legend, in substantially the
following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”

 



2 

 

 

(d) Legend Removal. If the applicable Securities are eligible to be sold without
restriction under, and without the Company being in compliance with the current
public information requirements of, Rule 144 under the Securities Act of 1933,
as amended (the “Securities Act”), then at any Investor’s request, the Company
will cause the Company’s transfer agent to remove the legend set forth in
Section 1(b)(ii) with respect to such Investor’s applicable Securities. In
connection therewith, if required by the Company’s transfer agent, the Company
will promptly cause an opinion of counsel to be delivered to and maintained with
its transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent that authorize and direct the transfer
agent to issue such applicable Securities without any such legend; provided,
that, notwithstanding the foregoing, the Company will not be required to deliver
any such opinion, authorization, certificate or direction if it reasonably
believes that removal of the legend could result in or facilitate transfers of
any Securities in violation of applicable law.

 

(e) Registration Rights. The Company and each Transferee Investor agree that the
Class B Shares and Warrants (and Class A Shares into which such Class B Shares
are convertible and underlying such Warrants) transferred to such Transferee
Investor pursuant to the Reallocation will constitute “Registrable Securities”
for purposes of the registration rights set forth in the Forward Purchase
Agreement or Subscription Agreement, as applicable, to which such Transferee
Investor is a party.

 

(f) Other Obligations Relating to the Class B Shares. If the Company and the
Investor (i) are parties to a Forward Purchase Agreement, the Company and the
Investor agree that the Class B Shares owned by the Investor immediately
following the Closing will be subject to all provisions of such Forward Purchase
Agreement relating to Class B Shares, including all provisions set forth in such
Forward Purchase Agreement with respect to the voting of, transfer and
forfeiture of and waiver of redemption rights with respect to such Class B
Shares, or (ii) are not parties to a Forward Purchase Agreement, then the
Investor shall be bound by, and the Class B Shares owned by such investor shall
be subject to, the terms set forth on Exhibit B.

 

(g) Further Reallocation. If the Stock Purchase Agreement is terminated in
accordance with its terms prior to the completion of the Ranpak Business
Combination, then each Investor agrees that (i) the Class B Reallocation shall
be reversed such that each Investor will own the number of Class B Shares set
forth opposite such Investor’s name on Exhibit A hereto under the header “Number
of Current Promote Shares” and (ii) the Warrant Reallocation shall be reversed
such that each Investor will have the right to acquire the number of Warrants
set forth opposite such Investor’s name on Exhibit A hereto under the header
“Number of Current Warrants”. If the Reallocations are reversed, (x) each
Transferee Investor shall transfer to each Transferor Investor the number of
Class B Shares transferred by such Transferor Investor to such Transferee
Investor at the Class B Closing, against refund by such Transferor Investor of
the applicable purchase price paid by such Transferee Investor to such
Transferor Investor at the Class B Closing and (y) each Transferee Investor
shall transfer to each Transferor Investor the right to acquire the number of
Warrants transferred by such Transferor Investor to such Transferee Investor at
the Warrant Closing, for no additional consideration.

 

(h) Consent to Assignment. Each of the Company and the Investors consent to the
assignments and transfers contemplated hereunder for purposes of the Forward
Purchase Agreements and any other applicable agreements relating to the transfer
or assignment of any Securities.

 

2. Representations and Warranties of the Investors. Each Investor represents and
warrants to each other Investor and the Company as follows, as of the date
hereof:

 

(a) Organization and Power. If an entity, such Investor is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

 

(b) Authorization. Such Investor has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by such Investor, will
constitute the valid and legally binding obligation of the Investor, enforceable
in accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and any other laws
of general application affecting enforcement of creditors’ rights generally or
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 



3 

 

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of such Investor in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by such Investor of this Agreement and the consummation by such Investor of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, if applicable,
(ii) of any instrument, judgment, order, writ or decree to which it is a party
or by which it is bound, (iii) under any note, indenture or mortgage to which it
is a party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound or (v) of any
provision of any federal or state statute, rule or regulation applicable to such
Investor, in each case (other than clause (i)), which would have a material
adverse effect on such Investor or its ability to consummate the transactions
contemplated by this Agreement.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:

 

(a) Organization and Corporate Power. The Company is a company duly incorporated
and validly existing and in good standing as a company under the laws of its
jurisdiction of incorporation and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company has no subsidiaries.

 

(b) Authorization. The Company has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except

(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally or

(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

(c) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Investors in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its Charter (as defined below) or other governing documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
any federal or state statute, rule or regulation applicable to the Company, in
each case (other than clause (i)) which would have a material adverse effect on
the Company or its ability to consummate the transactions contemplated by this
Agreement.

 



4 

 



 

4. General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (c) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: One Madison Corporation, 3 East 28th Street, 8th
Floor, New York, New York 10016, Attn: David Murgio, Secretary, email:
dmurgio@onemadisongroup.com, with a copy to the Company’s counsel at: Davis Polk
& Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Attn: Deanna L.
Kirkpatrick, Esq., email: deanna.kirkpatrick@davispolk.com, fax: (212) 701-5135,
and John B. Meade, Esq., email: john.meade@davispolk.com, fax: (212) 701-5077,
and Lee Hochbaum, Esq., email: lee.hochbaum@davispolk.com, fax (212) 701-5736.

 

All communications to an Investor shall be sent to such Investor’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 4(a).

 

(b) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Closing.

 

(c) Amendment and Restatement; Entire Agreement. This Agreement amends and
restates the Original Reallocation Agreement in its entirety. This Agreement,
together with any documents, instruments and writings that are delivered
pursuant hereto or referenced herein, constitutes the entire agreement and
understanding of the parties hereto in respect of its subject matter and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby.

 

(d) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(e) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(h) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any litigation between the parties (whether grounded in contract,
tort, statute, law or equity) shall be governed by, construed in accordance
with, and interpreted pursuant to the laws of the State of Delaware, without
giving effect to its choice of laws principles.

 

(i) Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York and to the jurisdiction of
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in state courts of New York
or the United States District Court for the Southern District of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.

  

5 

 



 

(j) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(k) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company and each
Investor.

 

(l) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(m) Expenses. Each of the Company and each Investor will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants. The Company shall be responsible for any fees of
its transfer agent, stamp taxes and all of The Depository Trust Company’s fees
associated with the Reallocations and issuance of the securities issuable upon
conversion or exercise of the Class B Shares or the Warrants.

 

(n) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to such law as amended and all rules
and regulations promulgated thereunder, unless the context requires otherwise.
The words “include,” “includes,” and “including” will be deemed to be followed
by “without limitation.” Pronouns in masculine, feminine, and neuter genders
will be construed to include any other gender, and words in the singular form
will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.

 

(o) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(p) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

  

(q) Specific Performance. Each Investor agrees that irreparable damage would
occur in the event that any provision of this Agreement was not performed by
such Investor in accordance with the specific terms hereof or was otherwise
breached, and that money damages or legal remedies would not be an adequate
remedy for any such damages. Therefore, it is accordingly agreed that the
Company shall be entitled to enforce specifically the terms and provisions of
this Agreement, or to enforce compliance with, the covenants and obligations of
such Investor, in any court of competent jurisdiction, and appropriate
injunctive relief shall be granted in connection therewith. The Company, in
seeking an injunction, a decree or order of specific performance, shall not be
required to provide any bond or other security in connection therewith and any
such remedy shall be in addition and not in substitution for any other remedy to
which the Company is entitled at law or in equity.

 

[Signature page follows]

 



6 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

INVESTOR:



 



Investor’s Name:    

  



      Address for Notices:                 E-mail:   By:     Fax:   Name:      
Title:      



 

[Signature Page to Amended and Restated Reallocation Agreement]

 

 

 



 



COMPANY:

 

ONE MADISON CORPORATION

 

By:       Name: Omar M. Asali     Title: Chairman and Chief Executive Officer  



 

[Signature Page to Amended and Restated Reallocation Agreement]

 



 

 